TO BE PUBLISHED


               Supreme Court of Kentucky
                                2020-SC-0292-KB


KENTUCKY BAR ASSOCIATION                                                  MOVANT



V.                            IN SUPREME COURT



JASON NICHOLAS MARTIN                                               RESPONDENT


                             OPINION AND ORDER

      This disciplinary case involving Jason Nicholas Martin came before the

KBA Board of Governors as a default case pursuant to Supreme Court Rule

(SCR) 3.210. Martin, KBA member number 88728, was admitted to the

practice of law in the Commonwealth on May 1, 2001. His bar roster address

is P.O. Box 162, Bryantsville, Kentucky 40410. Martin was indefinitely

suspended from the practice of law on March 20, 2020, for violating SCR 3.165

by failing to respond to the instant KBA charge. Kentucky Bar Association v.

Martin, 599 S.W.3d 438 (Ky. 2020).

      The Board of Governors unanimously recommends Martin be found

guilty of violating three Supreme Court Rules as charged in KBA File No. 18-

DIS-0035. After considering a lack of prior discipline, presence of aggravating

factors related to Martin’s failure to participate in the disciplinary process, and

no known applicable mitigating factors, the Board recommends Martin be

publicly reprimanded and ordered to attend and complete the next scheduled
Ethics and Professionalism Enhancement Program (EPEP). The Board also

recommends Martin be assessed $91.74, the total cost of this disciplinary

proceeding. For the following reasons, we follow the Board’s recommendations.

      The pertinent factual and procedural history of this matter was set forth

in detail in our previous Opinion and Order. Therefore, only a brief review of

the history is required.

      Martin was retained by Marquita Thompson to represent her in

connection to the probate of her brother’s estate. During the representation,

Martin failed to ensure the estate was timely settled, did not file appropriate tax

returns, and did not keep Thompson fully and accurately informed of the

progress of the matter. Martin was able to negotiate with the Kentucky

Department of Revenue to obtain a waiver of penalties and fees resulting from

his failure to file the tax returns. After nearly four years, a final settlement was

approved and the estate was closed.

      Thereafter, a three-count charge was issued by the Inquiry Commission

alleging Martin violated SCR 3.130(1.1) for failure to provide competent

representation, SCR 3.130(1.3) for lack of diligence and SCR 3.130(8.1)(b) for

failure to respond to a lawful demand for information from a disciplinary

authority. Martin did not respond. That failure ultimately resulted in our

March 26, 2020, Opinion and Order suspending him indefinitely. Upon

consideration, the Board of Governors unanimously agreed Martin was guilty of

the alleged violations and recommended he receive a public reprimand, attend

and successfully complete the next scheduled EPEP and pay the costs of the

disciplinary proceedings.

                                         2
      Martin made no request pursuant to SCR 3.370(7) that this Court review

the Board's recommendation, and this Court declines to undertake such

review. Consequently, pursuant to SCR 3.370(9), this Court adopts the

recommendation of the Board of Governors. In so doing, we note Martin’s

failure to respond to the disciplinary proceedings is obviously concerning.

However, his unethical actions did not result in harm or prejudice to the estate

or client; although untimely, he completed the matters for which he was hired;

and Martin has no prior discipline since his admission to practice law in 2001.

      It is therefore ORDERED:

      1. Jason Nicholas Martin is publicly reprimanded for his conduct.

      2. Martin shall attend, at his expense, and successfully complete the

next scheduled EPEP offered by the Office of Bar Counsel (OBC).

      3. Martin will not apply for Continuing Legal Education (CLE) credit of

any kind for his attendance at EPEP. Moreover, Martin will furnish a release

and waiver to the OBC to review his records of the CLE Department that might

otherwise be confidential, such release to continue in effect until after he

completes remedial education so OBC may verify he has not reported any

hours to the CLE Commission taken as remedial education.

      4. The period of indefinite suspension imposed in this Court’s March 26,

2020, Opinion and Order shall expire upon entry of this Opinion and Order,

and Martin shall be reinstated to the practice of law in this Commonwealth.

      5. Pursuant to SCR 3.450, Martin is directed to pay all costs associated

with this disciplinary proceeding against him, in the amount of $91.74.



                                        3
All sitting. All concur.

ENTERED: December 17, 2020.


                           ______________________________________
                                      CHIEF JUSTICE




                              4